NOTICE OF ALLOWABILITY
This Notice of Allowability addresses U.S. Application No. 16/510,270 (hereinafter “instant reissue application”), which is a reissue application of U.S. Application No. 14/980,904 (hereinafter “904 Application”), entitled “WIRELESS POWER TRANSMITTING APPARATUS AND METHOD THEREOF”, which issued as U.S. Patent No. 9,711,974 (hereinafter “974 Patent”), issued July 18, 2017. 
  AMENDMENT    
Applicant's amendment filed on October 21, 2021 (hereinafter “October 2021 Amendment”) has been reviewed and entered.  This action is in response to the October 2021 Amendment. 
				STATUS OF CLAIMS 	
The status of the claims in this proceeding is as follows:  
Patent claims 1-9 were canceled.
New claims 10-17, 20-30, and 33-35 were added and/or amended. 
New claims 18-19 and 31-32 were canceled.
 Therefore, claims 10-17, 20-30 and 33-35 are pending and will be examined herein. Of these, claims 10 and 23 are independent claims.




RESPONSE TO AMENDMENT

The rejection based upon a defective reissue declaration has been withdrawn as necessitated by a corrected Reissue Declaration submitted on October 21, 2021. 
The drawing objection under 37 C.F.R. §1.83(a) has been withdrawn as necessitated by the October 21, 2021 Amendment. 
Examiner acknowledges the response regarding the claim interpretation (October 2021 Amendment, pages 8-10).
The claim rejections under 35 U.S.C. 112, first and second paragraphs have been withdrawn as necessitated by the October 2021 Amendment.  

	REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Regarding new claim 10:  The prior arts do not specifically disclose or teach   “a DC-DC converter’, “a DC-AC converter” and “wherein the detecting the variation of the consumption of the wireless power comprises detecting the variation based on a level of an output current of the DC-DC converter and based on an adjustment of a switch and a resistor included in the wireless power receiver” in combination with “in response to the determined state information indicating the variation is less than a reference value, transmitting, by the AC power generator, the wireless power to have a first waveform; and in response to the determined state information indicating the variation is equal to or greater than the reference value, transmitting, by the AC power generator, the wireless power to have a second waveform different from the first waveform” as called for in claim 10; “a DC-DC converter”, “a DC-AC converter” and “wherein the detector detects the variation of the consumption of the wireless power based on a level of an output current of the DC-DC converter and based on an adjustment of a switch and a resistor included in the wireless power receiver” in combination with “in response to the determined state information indicating the variation is less than a reference value, control a transistor circuit of the AC power generator to transmit the wireless power to have a first waveform; and in response to the determined state information indicating the variation is equal to or greater than the reference value, control the transistor circuit of the AC power generator to transmit the wireless power to have a second waveform different from the first waveform” as called for in claim 23.
Claims 11-17, 20-22, 24-30 and 33-35 are allowed at least by virtue of their dependency from independent claims 10 and 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
New claims 10-17, 20-30 and 33-35 are allowed. 
	
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MY TRANG TON whose telephone number is 571-272-1754.  The Examiner can normally be reached on 7:00AM-5:30 PM, Monday - Thursday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        










Conferees: 

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992